Birdsong, Presiding Judge.
Reid Ellis d/b/a J & R Oil Company, sued Edwin F. Edwards, Jr., Karen Davis Edwards and EEE, Inc. for $26,675.02 representing gasoline sold by J & R Oil to EEE, Inc. for three convenience stores. Ellis attempted to prove that Edwin Edwards and Karen Edwards were personally liable for the debt of EEE, Inc. by showing they owned the business and ran it, and in fact personally ordered and bought the gasoline. Following grant of summary judgment to Edwin Edwards and Karen Edwards, appellant Reid Ellis contends on appeal that, in particular, an issue of fact is raised by evidence that the Edwards executed a bill of sale of the business and assets of EEE, Inc. to another, with themselves named as “seller” and “lawful owners”; and further that Edwin Edwards made himself liable by saying: “Don’t worry. I’m good for the money.” Held:
The trial court did not err in granting summary judgment to Edwin Edwards and Karen Edwards. The questions posed by appellant Reid Ellis d/b/a J & R Oil Company, are decided adversely in Trans-State v. Barber, 170 Ga. App. 372 (317 SE2d 242). “Mere ‘operation’ of a corporation does not render one personally liable for the corporate debts,” (id. p. 374); and likewise a mere statement in a legal document that one is the “lawful owner” and “seller” of businesses owned by the corporation does not pierce the corporate veil and raise an issue as to the disregarding of “the separateness of legal entities by a commingling and confusion of properties, records, control, etc.” (Id.) The appellant has shown no evidence of abuse of the corporate form for the purpose of promoting fraud or injustice or evasion of tort or contractual responsibility. Jenkins v. Judith Sans Intl., 175 Ga. App. 171 (332 SE2d 687). Further, the statement of Edwards that he was “good for the money” does not qualify to answer for the debt of the corporation. Schroeder v. Hunter Douglas, Inc., 172 Ga. App. 897, 898 (324 SE2d 746).

Judgment affirmed.


Banke, C. J., and Sognier, J., concur.